UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2010 ST. JUDE MEDICAL, INC. (Exact name of registrant as specified in its charter) Minnesota 1-12441 41-1276891 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One St. Jude Medical Drive, St. Paul, MN (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (651) 756-2000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 11, 2010, St. Jude Medical, Inc. issued a press release concerning its preliminary financial results for the fourth quarter and full-year 2009. A copy of the press release is furnished as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits: Press release issued by St. Jude Medical, Inc. on January 11, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. JUDE MEDICAL, INC. Date:January 11, 2010 By: /s/ Pamela S. Krop Pamela S. Krop Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit Press release issued by St. Jude Medical, Inc. on January 11, 2010.
